Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 27, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-12, 21 and 22 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 06-27-2022. No claims have been added or canceled by Applicants’ amendment filed 06-27-2022. 

Applicant's election of Group I, claims 1-16, 21 and 22 (claims 13-16, now canceled), directed to a method of loading beads on a sensor substrate; and the election of Species with traverse, as follows:
Species (A): species further comprising the step of further comprising flowing one or more bubbles through the flow cell as recited in claim (instant claim 3), 
Species (B): species of evaporating liquid from a flow cell includes drawing gas through the flow cells for a period of at least 15 seconds (instant claim 4), 
Species (C): species of applying the condensing solution, wherein applying the condensing solution includes applying the condensing solution after drawing gas through the flow cell (instant claim 7), in the reply filed on March 16, 2018 was previously acknowledged.

Applicant's Supplemental election of: 
Species (D): species of method of claim 1 further comprising the step of flowing one or more bubbles through the flow cell and over the sensor substrate prior to removing the liquid from the flow cells; applying a condensing solution; and applying an enzyme solution through the flow cell (instant claim 21), and
Species (E): species election of evaporating liquid from the flow cell includes drawing gas through the flow cell for a period of at least 15 seconds and not longer than 30 minutes at a rate in a range of 100l/min to 100ml/min (instant claim 22), elected in a telephone interview on April 17, 2018, was previously acknowledged.

Claims 17 and 18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 3-12 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2018.
The restriction requirement was deemed proper and was made FINAL.

The claims are examined insofar as they read on the elected species.

Therefore, claims 1, 2, 21 and 22 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed July 1, 2015 claims benefit of US Provisional Patent Application No. 62/020,305, filed July 2, 2014.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 27, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 1, 2, 21 and 22 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US Patent Application No. 16/543,389 due to the allowance of claims directed to a dispensing applicator.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 21 and 22 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 1 is withdrawn as being indefinite for the recitation of the term “the well” due to Applicant’s amendment of the claim to recite “a well of a plurality of wells”, in the reply filed 06-26-2022.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objection/Rejections
Claim Interpretation: The term “evaporation” is interpreted to refer to any method of evaporation (e.g., placing the system under vacuum, pushing a gas through the flow cell, applying heat, allowing liquid to evaporate at ambient temperature, centrifugation, etc.).

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s arguments and remarks, filed 06-27-2022.

	The rejection of claims 1, 2 and 21 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Kohn et al. (Methods in Molecular Biology, 2013, 1048, 247-284; of record) as evidenced by Jason Thompson (hereinafter “Thompson”) (Dissertation, University of Pennsylvania, 2011, 1-135); and Bashford et al. (Optics Express, 2008, 16(5), 1-11) as evidenced by Ion Torrent (Life Technologies, 2013, 1-72).
Regarding claims 1, 2 and 21, Kohn et al. teach that semiconductor sequencing chips including Ion Torrent PGM 314, 316, 318, and Ion Proton and IP1/IP2/IP3 were assessed in sequencing runs, wherein the Ion Torrent and Proton are benchtop sequencers that can be put in any laboratory (interpreted as semiconductor sequencing devices comprising a plurality of wells and pH sensors, claim 1) (pg. 250, first full paragraph, lines 1-2; and pg. 250, Figure 2). Kohn et al. teach that the In-Line emulsion PCR technology using OneTouch instrumentation, wherein the Ion OneTouch Instrument has three key technologies that enable automated delivery of templated Ion Sphere particles (interpreted as hydrogel beads coupled to polynucleotides), such that the first reaction filter (A1) creates millions of micro-reactors in which clonal amplification occurs; the PCR amplification plate (A2) enables thermal cycling of the micro-reactors; and centrifuge (A3) recovers the templated Ion Sphere particles, wherein isolated template-positive Ion Sphere particles can be loaded directly onto the Ion semiconductor chip (interpreted as a sensor; loading beads onto a flow cell; and hydrogel beads coupled to polynucleotides, claim 1) (pg. 252, Figure 4). Kohn et al. teach Sequencing on the Ion Torrent including the step of Chip Check Preparation, (Step 5) comprising: adding 100% isopropanol to the loading port of the chip (interpreting IPA as a condensing solution), and then remove excess liquid from the other port, and repeat twice with annealing buffer; and Loading the Chip: (1) remove the template-positive ISPs from the thermal cycler, add sequencing polymerase to a final volume of 7 microliters (interpreting loading template-positive ISPs to the thermal cycler as applying a suspension of liquid to a flow cell; removing a portion of the suspension from the flow cell; and interpreting the polymerase as applying an enzyme solution), and let chip set at room temperature (interpreted as evaporating); (2) remove residual annealing buffer from the chip by tilting the chip at a 45o angle (interpreting removing buffer as removing a portion of the suspension, and evaporating; and the buffer as an annealing buffer as a hydrating solution including in repeated cycles), then inserting the pipette tip into the loading port, and removing all liquid (interpreted as removing a portion; evaporating by drawing a gas through, and removing remaining liquid); (3) centrifuge the chip upside-down (interpreted as evaporating remaining liquid); (4) following polymerase incubation, load the entire sample into the loading port by dialing down the pipette to gently and slowing deposit ISPs (interpreted as applying a suspension of hydrogel beads coupled to polynucleotides, applying an enzyme solution through the flow cell, centrifuging, and adding a hydrating solution); (5) remove any displaced liquid from the other port of the chip (interpreted as removing a position of the suspension from the flow cell; and evaporating remaining liquid including by drawing gas through); (6) centrifuge for 30s (interpreted as evaporating remaining liquid); wherein it is known that when loading beads into microwells, centrifuging evaporates liquid from the microplate as evidenced by Zhang et al. (paragraphs [0072]); and wherein it was known that to install streptavidin-agarose beads in a chip, the beads are evaporated at room temperature, causing the diameter of each bead to decrease by 60% and that, after rehydration, the bead returned to its initial size, such that appropriately sized dry beads can be selected so that the top of the bead only slightly protruded above the top of the well as evidenced by Thompson (interpreting evaporation to draw the bead at least partially into the well) (pg. 29, entire page); (7) mix the sample on the chip by (i) pipetting a volume (interpreted as removing a portion of the suspension); (ii) tilting the chip at a 45o angle (interpreted as evaporating the remaining liquid); (iii) inserting the pipette tip into the loading port and slowly pipetting the sample in and out three times while avoiding creating bubbles (interpreted as removing a portion of the suspension, and inherently flowing bubble through the flow cell); (iv) centrifuge for 30s (interpreted as centrifuging); (v) repeat (iii); (vi) centrifuge for 30s (interpreted as centrifuging); (8) tilt the chip at a 45o angle to remove as much liquid as possible, discard the liquid (See, note 25), wherein note 25 indicates that removing liquid from the chip gives better loading; however, removing all liquid from the 314 chip is very challenging (interpreted as removing liquid, and evaporating the remaining liquid); (9) if some liquid remains in the chip, spin or tap the chip to remove excess liquid (also interpreted as evaporating remaining liquid of the suspension following removing a portion), wherein it is known that if some liquid remains in the chip at this point, perform a 5-second quick spin and discard any additional liquid as evidenced by Ion Torrent  (pg. 42, #11); (10) perform sequencing run using 200 PGM sequencing kit using buffers and wash solutions (interpreted as applying a hydrating solution, and sequencing the polynucleotides using the semiconductor sequencing device); (11) upload run plan; (12) press “Next” to being the run (interpreted as a applying a condensing solution; removing a portion of the suspension; evaporating by drawing a gas through, and removing remaining liquid; applying a hydrating solution; sequencing on a sequencing device; centrifuging; applying enzyme solution; and flowing bubbles, claims 1, 2 and 21) (pg. 272, section 3.6, Sequencing; pg. 273-274, Load the Chip 3.6.3; and pg. 383, Note 25, first partial paragraph).
Kohn et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed June 27, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Kohn fails to teach evaporating the remaining liquid of the suspension from the plurality of wells following removing the portion of the suspension from the flow cell, wherein centrifuging leads to evaporation from wells (Applicant Remarks, pg. 5, last full paragraph; and last partial paragraph; and pg. 6, first partial paragraph); and (b) Zhang does not teach, and it is clearly not true, that all centrifuging leads to evaporation from wells; and Zhang is non-analogous art (Applicant Remarks, pg. 6, second full paragraph).
Regarding (a), it is noted that instant claim 1 is very broadly recited such that no specific method of applying, evaporating, hydrogel beads, hydrogel bead dimensions, sensor substrate, plurality of wells, the dimensions of the wells, the dimensions of the sensor substrate, the suspension, the liquid to be evaporated (e.g., water, ether, chloroform, DMF, methanol, etc.), etc. is recited in instant claim 1.

MPEP 2112.01(I) states:
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP § 2112.02(I) states that:
under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Additionally, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicants’ argument that Kohn fails to teach evaporating the remaining liquid of the suspension from the plurality of wells following removing the portion of the suspension from the flow cell, is not found persuasive. Instant claim 1 does not recite any particular method of “evaporating” (e.g., leaving the chip and/or wells open to the ambient air; centrifuging; pipetting up and down; passing an inert gas into the flow cells, applying a vacuum, etc.), nor does instant claim 1 recite a specific beginning amount of liquid, the amount of “remaining liquid” evaporated, and/or the amount of time wherein such evaporation occurs. Thus, as noted supra the term “evaporation” is interpreted to refer to any method of evaporation (e.g., placing the system under vacuum, pushing a gas through the flow cell, applying heat, allowing liquid to evaporate at ambient temperature, centrifugation, etc.).

Kohn et al. teach:
(i)	Loading the Chip: 
(1) remove the template-positive ISPs from the thermal cycler, add sequencing polymerase (interpreting the polymerase as applying an enzyme solution); 
(2) insert the pipette tip into the loading port, and removing all liquid; 
(3) following polymerase incubation, load the entire sample into the loading port (interpreted as applying a suspension including hydrogel beads coupled to polynucleotides into a flow cell); 
(4) remove any displaced liquid from the other port of the chip (interpreted as removing a portion of the suspension from the flow cell following applying); 
(5) mix the sample on the chip by: (i) tilting the chip at a 45o angle; (ii) inserting the pipette tip into the loading port and slowly pipetting the sample in and out three times; and (iii) centrifuging (also interpreted as removing a portion of the suspension from the flow cell following applying), wherein it is known that when loading beads into microwells, centrifuging evaporates liquid from the microplate as evidenced by Zhang et al.; 
(6) tilt the chip at a 45o angle (See, note 25), wherein note 25 indicates that removing liquid from the chip gives better loading; however, removing all liquid from the 314 chip is very challenging (interpreting tilting the chip as evaporating remaining liquid of the suspension following removing a portion); 
(7) if some liquid remains in the chip, spin or tap the chip to remove excess liquid, wherein it is known that if some liquid remains in the chip at this point, perform a 5-second quick spin and discard any additional liquid as evidenced by Ion Torrent  (also interpreting spinning or tapping the chip as evaporating remaining liquid of the suspension following removing a portion) (pg. 42, #11); and 
(8) perform the sequencing run using 200 PGM sequencing kit using buffers and wash solutions (interpreted as sequencing; and applying a hydrating solution) (See; pg. 272, section 3.6, Sequencing; pg. 273-274, Load the Chip 3.6.3; and pg. 383, Note 25, first partial paragraph).

Kohn et al. clearly teach all of the limitations of the claims including evaporating the remaining liquid of the suspension from the plurality of wells following removing the portion of the suspension from the flow cell as indicated in steps 5-7 as outlined supra. Thus, the claims remain rejected for the reasons of record.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s remarks including the broadness of instant claim 1. Applicant’s assertion that Zhang is non-analogous art, is not found persuasive. As an initial matter, Zhang et al. is clearly an evidentiary reference evidencing what was known in the art before the effective filing date of the claimed invention. Moreover, the Zhang et al. reference is clearly directed to microplates containing microsphere including the steps of loading microspheres into a cartridge; as well as, loading microsphere beads into the wells of a microplate (See; paragraphs [0013]; [0046]; [0047]; and [0048]), which is analogous to process as recited in instant claim 1 (e.g., a method of loading hydrogel beads on a sensor substrate). Because Zhang et al. is directed to methods of loading microspheres into the wells of a microplate, the Zhang et al. reference is clearly pertinent to the particular problem which the applicant was concerned. Furthermore, the use of a centrifuge to remove remaining liquid is supported by the evidentiary reference of Ion Torrent. Applicant’s assertion that not all centrifuging leads to evaporation from wells, is not persuasive. As noted in MPEP 2112.02(I), if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Thus, the 
PTO has provided a sound basis for believing that the products of the applicant and the prior art are the same, such that the applicant has the burden of showing that they are not.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 2, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Patent Application Publication No. 20120322054, published December 20, 2012; of record) in view of Rodinova (US Patent Application Publication No. 20080026373, published January 31, 2008; of record) as evidenced by Zhang et al. (US Patent Application Publication No. 20100178712, published July 15, 2010).
Regarding claim 1 (in part), 2 and 21, Rothberg et al. teach methods and apparatus relating to very large scale FET arrays for analyte measurements, wherein chemFET (e.g., ISFET) arrays including ISFET sensor arrays can be fabricated using conventional complementary metal-oxide-semiconductor (CMOS) processing techniques based on improved FET pixel and array designs that increase measurement sensitivity and accuracy, and at the same time facilitate significantly small pixel sizes and dense arrays, and wherein improved array control techniques provide for rapid data acquisition from large and dense arrays, such that chemFET arrays facilitate DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), changes in analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis including (corresponding to semiconductor sequencing device; and array of pH sensors) (Abstract; and paragraph [0016], line 19). Rothberg et al. teach that the array can be coupled to one or more microfluidics structures that form one or more reaction chambers, of “wells” or “microwells”, over individual sensors or groups of sensors of the array, and apparatus which deliver analyte samples to the wells and removes them from the wells between measurements, wherein the various microfluidic structures can be employed to flow reagents/analytes to and from the wells or pixels (corresponding applying a suspension to wells; flow cell; sensor substrate; and removing liquid from the flow cell) (paragraph [0030], lines 8-13 and 19-20). Rothberg et al. teach a method for sequencing a nucleic acid comprising disposing a plurality of template nucleic acids into a plurality of reaction chambers, wherein the plurality of reaction chambers is in contact with a chemical-sensitive field effect transistor (chemFET) array comprising at least one chemFET for each reaction chamber (corresponding to sequencing) (paragraph [0050], lines 1-7). Rothberg et al. teach that receptors can be non-covalently coated onto the passivation layer, wherein the non-covalent deposition of the receptor to the passivation layer can involve the use of a polymer matrix including polyethylene glycol and polyvinyl alcohols (interpreted as a condensing solution, claim 21) (paragraphs [0174], lines 1-4; and [0176], lines 1-6). Rothberg et al. teach that executing an experiment requires loading the wells with the DNA-bound beads including loading a bead solution (interpreted as a bead suspension) into the fluidic path, and flowing of several different solutions (i.e., reagents and washes) across the wells (interpreted as removing apportion of the suspension from the flow cell following applying; and the bead being at least partially in the plurality of wells), wherein the fluidic interface is sometimes referred to as a “flow cell”, wherein beads can be made of any material including cellulose derivatives, polystyrene cross-linked with divinylbenzene, polyacrylamides (interpreted as a non-ionic polymer, and condensing agent), latex gels, cross-linked dextrans, and agarose gels (interpreted as hydrogel beads) (corresponding to applying a hydrating solution; evaporating; hydrogel beads; and flow cell) (paragraphs [0270], lines 4-6 and 11; [00326], lines 1-14; and [0397], lines 1-2). Rothberg et al. teach that on the bottom of the glass slide, flow chamber 3420 can comprise various structures for promoting a substantially laminar flow across the microwell array including a series of microfluidic channels fanning out from the inlet pipe to the edge of the flow chamber (paragraph [0286]). Rothberg et al. teach that chemical compound microarrays with chemFET can be made by covalently immobilizing the compounds on the solid surface by spotting and drying the compound on the solid surface (corresponding to evaporating remaining liquid of the suspension from the plurality of wells, the hydrogel beads remaining at least partially in the plurality of wells) (paragraph [0365]). Rothberg et al. teach that a solution containing the nucleic acid-coated beads is applied with a precision pipette to the minor reservoir, the volume of solution is added, the pipette is retracted, and the syringe is pulled carefully and slowly until the droplet recedes to the top of the minor reservoir (corresponding to applying a suspension of beads; and removing a portion of the liquid from the flow cell) (paragraph [0396]). Rothberg et al. teach that buffer solution is injected into the major reservoir, then the solution is pipetted out by placing a pipette tip along the bottom edge of the major reservoir (corresponding to evaporation of liquid from the flow cell) (paragraph [0397], lines 5-9). Rothberg et al. teach sequencing using the ISFET sensor array (corresponding to sequencing using the semiconductor-sequencing device) (paragraph [0401]). Rothberg et al. teach that the bead solution is loaded into the fluidic path, but is not yet at the location of the flow cell, such that before transferring the bead solution plug, or volume of bead solution in the fluidic path, the solution in the minor reservoir is cleaned using buffer solution that is injected into the major reservoir, then pipetted out by placing a pipette tip along the bottom edge of the major reservoir, wherein the syringe is pulled until the droplet retracts to the top of the minor reservoir, such that now the bead solution plug is loaded into the flow cell’s flow chamber (corresponding to flowing one or more bubbles through the flow cell prior to removing the liquid from the flow cell, claim 21) (paragraphs [0397]-[0398]). Rothberg et al. teach that a volume of buffer solution is added as a droplet above the minor reservoir, as in prior bead solution applications (interpreted as applying a suspension); again, the syringe is pulled until the droplet retracts to the top of the minor reservoir (interpreted as removing a portion of the suspension); a magnet pulls the beads from the bead solution into the microwells of the chip (interpreted as evaporating remaining liquid of the suspension), and the entire process (excluding the initial priming of the fluidics with buffer solution) can be repeated for the loading of small packing beads into the microwells, wherein other ways of drawing beads into the wells of the flow chamber include centrifugation or gravity (corresponding to the beads being at least partially in the plurality of wells; and centrifuging, claim 2) (paragraphs [0398]-[0400]), wherein it is known that after applying the beads to a microplate during loading, the solvent can be removed by airbrush, SpeedVac, or evaporation at ambient/elevated temperature as evidenced by Zhang et al. (paragraph [0046]).
	Rothberg et al. do not specifically exemplify evaporating remaining liquid of the suspension from the plurality of wells following removing the portion of the suspension from the flow cell (instant claim 1, in part); or drawing gas through the flow cells for a period of 15 seconds and not longer than 30 minutes at a rate of 100 microliters per minute to 100 milliliters per minute (instant claim 22).
Regarding claims 1 (in part) and  22, Rodinova teaches that the method is conducted in a manner to form and dry an array of the analytes complexes at a corresponding array of surface-bound probes enclosed within a cassette including forcing a drying gas stream to flow over the enclosed surface for an interval of about one-half minute or more (interpreted as encompassing at least 15 seconds and not more than 30 minutes), and fording the drying gas stream to flow over complexes on a sequence of probes in a line in a relatively narrow flow channel (interpreted as encompassing at least 15 seconds and not more than 30 minutes, claim 22) (paragraphs [0023]), lines 1-3; and [0027]-[0028]). Rodinova teaches that a cassette has a passage leading from a bubble removal system to the probe-bearing surface and the desiccating gas stream is introduced into that passage (corresponding to a bubble flowing through the flow cell) (Abstract). Rodinova teaches assays based on probes attached to surfaces enclosed within cassettes and cassettes and reading stations for the assays, such that after liquids flow over the probe or probe array to form an array of photo-emissive analyte complexes, and prior to reading, (a) a liquid is removed by flow, removing liquid resident at the analyte complex on the enclosed surface (interpreted as removing a portion of the suspension); and (b) a drying gas stream is forced into the cassette and over the complexes for a drying interval under conditions that substantially volatilize and remove residue of the liquid associated with the analyte complex, such that the forced drying gas stream can also be varied in flow rate or interrupted once of a number of times, without detrimental effect except for related delay (interpreted as evaporating the remaining liquid of the suspension, and encompassing a flow rate of 100microliters/min to 100 mL/min, claim 22) (paragraph [0021]). Rodinova teaches the useful techniques include ELISA, sandwich assays, competition assays, enzyme assays, sequencing by hybridization, SNP detection, differential gene expression analysis etc. (paragraph [0002], lines 13-15). Rodinova teaches that removing the liquid by flow improves both signal, S/N ratio, the efficiency of the fluorescent tags, and the performance of complex assays (paragraphs [0014]; [0019]; and [0091]). Rodinova teaches that the cassette having a bubble removal system to which at least some of the liquids are exposed before reaching the common passage (corresponding to flowing one or more bubbles through the flow cell prior to removing the liquid from the flow cell) (paragraph [0046], lines 3-6). Rodinova teaches that a cassette can store reagents for carrying out an assay such as binding reagents and sample processing reagents that can be present in liquid form (corresponding to encompassing applying an enzyme solution) (paragraph [0047], lines 16-19). Rodinova teaches that following completion of the liquid phases of the assay the forms fluorescently labeled analytes complexes on the enclosed surfaces, liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber (interpreted as removing the suspension from the flow cell, the hydrogel beads remaining at least partially in the plurality of wells), wherein this is important because reagent and/or other liquids contain salts and/or molecules that can remain on the wall of the reaction chamber as evaporation takes place, such that desiccated remnants can also be fluorescent and add to the background signal (corresponding to drawing gas through the flow cell) (paragraph [0107]). Rodinova teaches that the reaction chamber can be heated to a temperature higher than 37oC in order to accelerate desiccation; and that the temperature of the reaction chamber can be regulated with a heater or by flow of suitably heated air (interpreted as evaporating, claim 1) (paragraph [0108]). Rodinova teaches that figures 10A and 10B are graphic presentations of the meaningful fluorescent energy produced by an assay as a drying air stream is sustained through the reaction chamber and after re-wetting, wherein Figure 10B shows deterioration to the original state as the reaction chamber is rehydrated (corresponding to applying a hydrating solution) (paragraphs [0070]; and [0105], lines 1-5). Rodinova teaches that the cassette is combined with a control system constructed to produce gas flow during a wash phase for removal of liquid contaminants, including bursts of gas at intervals during the wash phase (paragraph [0045]).
Although the combined references of Rothberg et al. and Rodinova do not specifically teach a drawing gas as a rate in the range of 100L/min to 100 mL/min, Rothberg et al. do teach methods and apparatus for analyte measurements including ISFET sensor arrays, as well as, the deposition of a second passivation layer thermal and e-beam evaporation; and that on the bottom of the glass slide, the flow chamber can comprise various structures for promoting a substantially laminar flow across the microwell array including a series of microfluidic channels; as well as, tubing for fluid delivery and removal subsystems; while Rodinova teaches that removing liquid from the reaction chamber is important because reagent and/or other liquids contain salts and/or molecules that can remain on the wall of the reaction chamber as evaporation takes place; and that a drying air stream is sustained through the reaction chamber and after re-wetting; and that liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber, such that depending upon the instrument being used, the size of the reaction chamber and/or wells, the size and/or number of beads in the flow chamber, the amount of liquid in the reaction chamber, the size of the reaction sites, the area of the sensor substrate, the size of the channels, and/or whether the reaction chamber/flow cell is heated, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that liquid can be evaporated from a flow cell by thermal evaporation, as well as, by suction or blowing of air or other non-reactive gas through the flow chamber, such that a gas can be drawn through a flow cell at a variety of rates, including a rate of 100L/min to 100 mL/min.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of an array combined with a control system constructed to produce a gas flow during a wash phase as exemplified by Rodinova, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fabricating FET arrays including loading beads into the chambers of an open or closed system such as a flow cell as disclosed by Rothberg to include techniques for removing liquid from a reaction chamber or chip within cassettes including through the use of a stream of gas and/or heat as taught by Rodinova with a reasonable expectation of success in removing molecules and/or liquid from a flow cell; in promoting volatilization of any liquid residue; and/or in regulating the temperature of the reaction chamber.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rothberg and Rodinova fail to teach evaporating from wells to draw hydrogel beads into wells ; or why one of skill in the art would want to evaporate liquid from the closed, pH-based sensor system of Rothberg (Applicant Remarks, pg. 7, last full paragraph through pg. 8, third full paragraph); (b) there is no reason to combine Rodinova with Rothberg (Applicant Remarks, pg. 8, last full paragraph); (c) the Office Action argues that improvements in background signal by evaporation when issues raised by Rodinova regarding excess fluorescent signal and not problems in the system of Rothberg (Applicant Remarks, pg. 8, last partial paragraph; and pg. 9, first partial paragraph); (d) drying pH-based sensors during sequencing would render them inoperable, such hat forcing a stream of drying gas through a flow cell would have prevented pH-based measurement (Applicant Remarks, pg. 9, second full paragraph); and (e) Rodinova is not analogous art to the claimed invention because it is not in the same field of endeavor, and the reference is not reasonable pertinent to the problem faced by the inventor (Applicant Remarks, pg. 9, third full paragraph).
Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s remarks including the broadness of instant claim 1. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Additionally,
MPEP 2112.01(II) states that: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

MPEP 2144(I) recites that: 
“[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). 

Applicant’s assertion that the Rothberg and Rodinova fail to teach evaporating from wells to draw hydrogel beads into wells, is not persuasive. As an initial matter, the Examiner notes that the flow cell disclosed by Rothberg comprises a sealed microfluidic chip with one or more flow chambers, which is comparable to the enclosed reaction chamber (biochip) within a cassette through which liquid can flow and where assaying takes place as taught by Rodinova. Rothberg et al. teach: 
(i)	that the bead solution is loaded into the fluidic path, but is not yet at the location of the flow cell, such that before transferring the bead solution plug, or volume of bead solution in the fluidic path, the solution in the minor reservoir is cleaned using buffer solution that is injected into the major reservoir, then pipetted out by placing a pipette tip along the bottom edge of the major reservoir, wherein the syringe is pulled until the droplet retracts to the top of the minor reservoir to load the bead solution plug, wherein the entire process can be repeated for the loading of small packing beads into the microwells, wherein other ways of drawing beads into the wells of the flow chamber include centrifugation or gravity, wherein it is known that after applying the beads to a microplate during loading, the solvent can be removed by airbrush, SpeedVac, or evaporation at ambient/elevated temperature as evidenced by Zhang et al.

Rodinova teaches:
(i)	that liquid is removed from the reaction chamber by draining, suction or blowing an initial flow of air (or other non-reactive gas) through the reaction chamber. 

The recitation of “the evaporating drawing the hydrogel beads into the plurality of wells” as recited in instant claim 1 merely expresses the intended result of a process step positively recited. Given the broadness of instant claim 1, using air, vacuum and/or elevated temperatures to remove a liquid from a flow cell (including for use in drying compounds on the solid surface after spotting as suggested by Rothberg) will inherently draw the hydrogel beads into the plurality of wells as recited in instant claim 1. Moreover, these methods will clearly not render sequencing techniques inoperable as suggested by Applicant. The combined references of Rothberg et al. and Rodinova teach all of the limitations of the claims. The Office has provided that it would have been prima facie obvious for one of ordinary skill in the art to modify the method of fabricating FET arrays including loading beads into the chambers of an open or closed system such as a flow cell as disclosed by Rothberg to include techniques for removing liquid from a reaction chamber or chip within cassettes including through the use of a stream of gas and/or heat as taught by Rodinova with a reasonable expectation of success in removing molecules and/or liquid from a flow cell; in promoting volatilization of liquid residue; and/or in regulating the temperature of a reaction chamber.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s remarks including the broadness of instant claim 1. Applicant’s assertion that the Office Action argues that improvements in background signal by evaporation when issues raised by Rodinova regarding excess fluorescent signal and not problems in the system of Rothberg, is not persuasive. As an initial matter, the Examiner respectfully notes that the argument referred to by Applicant regarding the rate of gas flow is not recited in instant claim 1, but is instead recited in dependent claim 22, such that it is not part of the reason for combining the cited references. Additionally, the instant rejection does not recite improved background signal.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s remarks including the broadness of instant claim 1. Applicant’s assertion that drying pH-based sensors during sequencing would render them inoperable, such hat forcing a stream of drying gas through a flow cell would have prevented pH-based measurement, is not persuasive. Rothberg clearly teaches fluid delivery and removal systems; as well as, that CMOS-fabricated ISFET devices are heated in a hydrogen and nitrogen gas mixture to neutralize certain forms of trapped charges and, thus, the methods of Rodinova et al. do not render the system of Rothberg inoperable.
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s remarks including the broadness of instant claim 1. Applicant’s assertion that Rodinova is not analogous art to the claimed invention because it is not in the same field of endeavor, and the reference is not reasonable pertinent to the problem faced by the inventor, is not persuasive. The instant Application describes binding nucleic acid beads with target analytes, and provides exemplary techniques for analyzing target polynucleotides such as by sequencing (including fluorescence-based sequencing by synthesis). With regard to the problem faced by the inventor, the instant as-filed Specification does not indicate any particular problem to be solved. However, the claims are directed to loading beads on a sensor substrate including an array of wells of a flow cell, and removing liquid from the flow cell (including by evaporation). Rothberg et al. is directed to arrays that facilitate DNA sequencing including arrays of microwells, as well as, loading beads in a closed system such as loading beads into the wells of a flow cell to facilitate sequencing; while Rodinova is directed to assays using probes attached to the surface of a substrate including probes arranged in sequence in a line in a flow channel (interpreted as a flow cell), and assays such as sequencing by hybridization, wherein Rodinova teaches the use of a stream of gas (including the flow of suitably heated air) and/or a heater for the removal/evaporation of liquids, the removal of liquid contaminants and molecules; and/or for regulating of temperature of the reaction chamber. Thus, Rodinova is in the same field of endeavor as the instant invention, and is reasonably pertinent to the problem faced by the inventor including removing liquid from a flow cell.



(2)	The rejection of claims 1, 2, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Life Technologies (Ion Torrent User Guide, 2012, 1-64) in view of Rothberg et al. (US Patent Application Publication No. 20120322054, published December 20, 2012; of record) as evidenced by ThermoFisher (ThermoFisher Scientific, 2020, 1-3); and Rodinova (US Patent Application Publication No. 20080026373, published January 31, 2008; of record); and Zhang et al. (US Patent Application Publication No. 20100178712, published July 15, 2010); and Jason Thompson (hereinafter “Thompson”) (Dissertation, University of Pennsylvania, 2011, 1-135).
Regarding claims 1, 2 and 21 (in part), Life Technologies teach the Ion PGM Sequencing 200 Kit v2.0 for use with the Ion Personal Genome Machine (PGM) System and the Ion 314, 316, and 318 chips (corresponding to a sensor substrate; flow cell; plurality of wells; and semiconductor sequencing device) (pg. 1, entire page), wherein it is known in the art that the Ion PGM System combines semiconductor sequencing technology with natural biochemistry as evidenced by ThermoFisher (pg. 1, first full paragraph, lines 1-2). Life Technologies teaches annealing a sequencing primer to the ISP, and enriching template-positive ISPs (interpreting ISPs as hydrogel beads, and the primers as polynucleotides) (pg. 25, entire page). Life Technologies teaches a chip loading method for Ion 316 and Ion 318 Chips, wherein the Ion PGM Chip back is placed in a centrifuge adapter bucket and the bucket placed on a flat, stable surface such as a benchtop, such that following polymerase incubation, the entire sample (~30 microliters) is collected in a pipette tip and inserted firmly into the loading port of the chip, and the ion sphere particles (ISPs) are slowly deposited into the loading port to avoid introducing bubbles into the chip (interpreted as applying a suspension; flowing a gas over the chip; evaporating; a condensing solution; applying an enzyme; flowing one or more bubbles; and centrifuge, claims 1, 2 and 21 (in part)) (pg. 27, Loading the Chip; and pg. 29, entire page). Life Technologies teaches that the chip is transferred to the MiniFuge with the chip tab pointing in and centrifuged for 30 seconds, removed from the centrifuge bucket, and the sample mixed in the chip by pipetting the sample in and out of the chip three times slowly to avoid creating bubbles, then centrifuged again for 30 seconds (interpreted as removing a portion of the suspension; evaporating; and flowing one or more bubbles, claim 21, in part) (pg. 30, numbers 6-8); wherein it is known that when loading beads into microwells, centrifuging and/or airbrushing (at a desired airflow rate) evaporates liquid from the microplate as evidenced by Zhang et al. (paragraphs [0072]; [0085]; and [0086]); and wherein it was known that to install streptavidin-agarose beads in a chip, the beads are evaporated at room temperature, causing the diameter of each bead to decrease by 60% and that, after rehydration, the bead returned to its initial size, such that appropriately sized dry beads can be selected so that the top of the bead only slightly protruded above the top of the well as evidenced by Thompson (interpreting evaporation to draw the bead at least partially into the well) (pg. 29, entire page). Life Technologies teaches to tilt the chip at a 45-degree angle and slowly remove as much liquid as possible from the loading port by dialing the pipette and discarding the liquid; and that if some liquid remains in the chip, performing a 5-second quick spin to remove and discard any additional liquid, wherein if some liquid remains after the quick spin, lightly and rapidly tapping the point of the chip tab against the benchtop a few times to remove any collected liquid (interpreted as removing a portion of the suspension; and evaporating remaining liquid of the suspension, claim 1) (pg. 30, numbers 9-12). Life Technologies teaches that when chip loading is complete, press NEXT on the touchscreen and proceed to “Select the Planned Run and Perform the Run”, wherein performing the run includes flushing any loose ISPs from the chip, calibrating the chip and if the chip passes calibration, press NEXT to proceed with the sequencing run (interpreted as applying a hydrating solution; and sequencing) (pg. 30, number 13; and pg. 32, numbers 1-4).
	Life Technologies does not specifically exemplify hydrogel beads (instant claim 1, in part); or a condensing solution (instant claim 21, in part); or evaporating liquid with a gas (instant claim 22).
Regarding claims 1 (in part), 21 (in part) and 22, Rothberg et al. teach methods and apparatus relating to very large scale FET arrays for analyte measurements, wherein chemFET (e.g., ISFET) arrays including ISFET sensor arrays can be fabricated using conventional complementary metal-oxide-semiconductor (CMOS) processing techniques based on improved FET pixel and array designs that increase measurement sensitivity and accuracy, and at the same time facilitate significantly small pixel sizes and dense arrays, and wherein improved array control techniques provide for rapid data acquisition from large and dense arrays, such that chemFET arrays facilitate DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), changes in analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis including (corresponding to semiconductor sequencing device; and array of pH sensors) (Abstract; and paragraph [0016], line 19). Rothberg et al. teach that the array can be coupled to one or more microfluidics structures that form one or more reaction chambers, of “wells” or “microwells”, over individual sensors or groups of sensors of the array, and apparatus which deliver analyte samples to the wells and removes them from the wells between measurements, wherein the various microfluidic structures can be employed to flow reagents/analytes to and from the wells or pixels (corresponding to wells; flow cell; sensor substrate; and removing liquid from the flow cell) (paragraph [0030], lines 8-13 and 19-20). Rothberg et al. teach a method for sequencing a nucleic acid comprising disposing a plurality of template nucleic acids into a plurality of reaction chambers, wherein the plurality of reaction chambers is in contact with a chemical-sensitive field effect transistor (chemFET) array comprising at least one chemFET for each reaction chamber (corresponding to sequencing) (paragraph [0050], lines 1-7). Rothberg et al. teach that receptors can be non-covalently coated onto the passivation layer, wherein the non-covalent deposition of the receptor to the passivation layer can involve the use of a polymer matrix including polyethylene glycol and polyvinyl alcohols (interpreted as a condensing solution, claim 21) (paragraphs [0174], lines 1-4; and [0176], lines 1-6). Rothberg et al. teach that executing an experiment requires loading the wells with the DNA-bound beads including loading a bead solution (interpreted as a bead suspension) into the fluidic path, and flowing of several different solutions (i.e., reagents and washes) across the wells (interpreted as the bead being at least partially in the plurality of wells), wherein the fluidic interface is sometimes referred to as a “flow cell”, wherein beads can be made of any material including cellulose derivatives, polystyrene cross-linked with divinylbenzene, polyacrylamides (interpreted as a non-ionic polymer, and condensing agent), latex gels, cross-linked dextrans, and agarose gels (interpreted as hydrogel beads) (corresponding to applying a hydrating solution; evaporating; hydrogel beads; and flow cell) (paragraphs [0270], lines 4-6 and 11; [00326], lines 1-14; and [0397], lines 1-2). Rothberg et al. teach that on the bottom of the glass slide, flow chamber 3420 can comprise various structures for promoting a substantially laminar flow across the microwell array including a series of microfluidic channels fanning out from the inlet pipe to the edge of the flow chamber (paragraph [0286]), wherein it is known that prior to reading, liquid residue can be removed by the flow of a drying gas stream at an interval of about one minute as evidenced by Rodinova (Abstract). Rothberg et al. teach that buffer was added and the beads were suspended (interpreted as a bead suspension), such that following the third wash (removing a portion of the suspension), the beads were resuspended in buffer, incubated for 30 minutes with rotation (interpreted as centrifuging), washed with annealing buffer and magnesium acetate (interpreting magnesium acetate as a condensing solution, and evaporation), and resuspended in buffer (paragraph [0383]).
Although the combined references of Life Technologies and Rodinova do not specifically teach drawing gas at a rate in the range of 100L/min to 100 mL/min, Life Technologies do teach that the system is run under nitrogen or argon gas pressure; and that the sample can be mixed in the chip, pipetted, and centrifuged, wherein it is known that when loading beads into microwells, liquid can be evaporated from the microplate by centrifuge, ambient/elevated heating and/or airbrushing as evidenced by Zhang et al.; and wherein it was known that drying agarose beads such as by evaporation at room temperature caused the bead diameter to decrease by 60% and that, after rehydration, the bead returned to its initial size, such that the size of the dry bead can be chosen so that the top of the bead only slightly protruded above the top of the well as evidenced by Thompson; while Rothberg et al. do teach methods and apparatus for analyte measurements including ISFET sensor arrays, as well as, the deposition of a second passivation layer thermal and e-beam evaporation; and that on the bottom of the glass slide, the flow chamber can comprise various structures for promoting a substantially laminar flow across the microwell array including a series of microfluidic channels, wherein it is known that, prior to reading, liquid residue can be removed by the flow of a drying gas stream at an interval of about one minute as evidenced by Rodinova, such that depending upon the semiconductor sequencing device and/or chip being used, the size of the reaction chamber and/or wells, the size and/or number of beads in the flow chamber, the amount of liquid in the reaction chamber, the size of the reaction sites, the area of the sensor substrate, the size of the channels, and/or whether the reaction chamber/flow cell is heated, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that liquid residue can be evaporated from a flow cell by thermal evaporation, as well as, by suction or blowing of air or other non-reactive gas through the flow chamber, such that a gas can be drawn through a flow cell at a variety of rates, including a rate of 100L/min to 100 mL/min.
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing large-scale ChemFET arrays as exemplified by Rothberg et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of loading beads into chips used in the Ion Personal Genome Machine System as disclosed by Life Technologies to include hydrogel beads made of materials such as agarose, nitrocellulose, sepharose, latex gels, and crosslinked polystyrene or dextrans as taught by Rothberg et al. with a reasonable expectation of success in producing chips for use in large-scale semiconductor sensor arrays, in facilitating DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), in other analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as acknowledged in the Office Action, Life Technologies does not teach a condensing solution or evaporating liquid with a gas (Applicant Remarks, pg. 10; second full paragraph, lines 1-2); and (b) as explained above, one of ordinary skill in the art would not have modified the sequencing techniques of Life Technologies or Rothberg based on the teachings of Rodinova because such sequencing techniques rely on nucleotides in solution and changes in pH of the solution, such that drying based on the teaching of Rodinova would render such sequencing techniques inoperable (Applicant Remarks, pg. 10; second full paragraph, lines 2-4).
Regarding (a), Applicant’s assertion that Life Technologies does not teach a condensing solution or evaporating liquid with a gas, is not found persuasive. As an initial matter, the Examiner notes that the rejection is based on the combination of Life Technologies and Rothberg. Moreover, instant claim 1 does not recite a “condensing solution”, or “evaporating a liquid with a gas” (See, dependent claims 21 and 22). Thus, the claims remain rejected for the reasons of record.
Regarding (b), as an initial matter, contrary to Applicant’s assertion, the combination of Life Technologies and Rothberg was not previously discussed. Applicant’s assertion that one of ordinary skill in the art would not have modified the sequencing techniques of Life Technologies or Rothberg based on the teachings of Rodinova, is not found persuasive. As an initial matter, it is noted that the combination of Life Technologies and Rothberg has not been discussed supra, such that Applicants’ argument regarding why one of ordinary skill in the art would not combine the cited references it is completely unclear. Life Technologies clearly teach that it is desirable to remove as much liquid as possible from a chip; while Rothberg teaches methods of removing liquids from a cassette. Thus, it would have been prima facie obvious for one of ordinary skill in the art to combine the methods of Rothberg with the methods taught by Life Technologies. Clearly, this removal is desired during the loading of beads as taught by Life Technologies and, thus, it will clearly not render sequencing techniques inoperable.


New Objection/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(3)	Claims 1, 2, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hindson et al. (US Patent Application Publication No. 20140155295, published June 5, 2014; effective filing date August 14, 2012) in view of Davey et al. (US Patent No. 8545248; issued October 1, 2013) as evidenced by Rothberg et al. (US Patent Application Publication No. 20120322054, published December 20, 2012; of record).
Regarding claims 1 (in part), 2, 21 and 22 (in part), Hindson et al. teach microwell capsule array devices capable of performing one or more sample preparation operations (Abstract, lines 1-3). Hindson et al. teach a composition comprising a first microcapsule that can be degraded upon application of a stimulus, wherein the first microcapsule comprises an oligonucleotide barcode, and a chemical crosslinker, such that the composition can comprise a polymer gel including a gel bead (interpreted as a hydrogel; and a polynucleotides, claim 1) (paragraph [0005). Hindson et al. teach that a second microcapsule can comprise the first microcapsule, such that the composition can also comprise a nucleic acid that comprises an oligonucleotide barcode, synthetic polynucleotides, polynucleotides, oligonucleotides, peptide nucleic acids, cDNA, ssDNA, etc. (interpreted as beads coupled to polynucleotides, claim 1) (paragraph [0007]. Hindson et al. teach that a variety of different reactions and/or operations can occur within a device disclosed herein including, but not limited to, sample partitioning, sample isolation, binding reactions, fragmentation, ligation reactions, and other enzymatic reactions; and that the device  can be useful for molecular biology applications including, but not limited to, binding reactions, ligation reactions, nucleic acid sequencing, protein sequencing, sequencing optimization, nucleic acid quantification, detection and quantification of gene expression, and single-cell analysis of genomic or expressed markers including, for example, the identification, detection, diagnosis, treatments, staging of, or risk prediction of various genetic and non-genetic diseases and disorders such as cancer (interpreted as encompassing a semi-conductor sequencing device, claim 1) (paragraph [0029]). Hindson et al. teach that analytes and/or reagents such as oligonucleotide barcodes can be coupled/immobilized to the interior or exterior surface of the gel bead via any form of chemical bonding (e.g., covalent bond, ionic bond) or physical phenomenon (e.g., Van der Walls forces, dipole-dipole interactions, etc.) (interpreted as polynucleotides coupled to the hydrogel, claim 1) (paragraph [0056]). Hindson et al. teach that exemplary reagents include buffers, acidic and basic solutions, detergents, proteases, temperature-sensitive enzymes, pH-sensitive enzymes, light-sensitive enzymes, nucleic acids, antibodies, metals, metal ions, oils, salt, ddNTPs, etc. (interpreted as polynucleotides; applying an enzyme solution; and interpreting alkali, non-ionic polymer, and metal complex as applying a condensing solution, claim 21) (paragraphs [0065]-[0066]). Hindson et al. teach that following preparation, reagent loaded microcapsules can be loaded into a device using a variety of methods including, but not limited to differential centrifugation, evaporation of the liquid phase, chromatography, filtration and the like (interpreted as centrifugation; removing a portion of the suspension from the flow cell; and evaporating the remaining liquid, claim 2) (paragraph [0076], lines 1-7). Hindson et al. teach that reagent-loaded microcapsules can also be loaded into a device when the microcapsules are within a liquid phase, and are thereby loaded as “wet capsules”, wherein microcapsules are suspended in a volatile oil, and such oil can be removed or evaporated, leaving only the dry capsule in the wells (interpreted as applying a suspension; removing a portion of the suspension; and evaporating the remaining liquid from the suspension, claim 1) (paragraph [0077]). Hindson et al. teach that a fluidic sample (or analyte) is introduced into the device such as through an inlet and then travels through a flow channel which distributes the sample into multiple microwells (interpreted as a sensor substrate; having an inlet; flow cell; and applying, claim 1) (paragraph [0080]). Hindson et al. teach a microwell array comprising an inlet and/or an outlet (interpreted as comprising an inlet and outlet, claim 1) (paragraph [0082], lines 1-3). Hindson et al. teach that a liquid handling device is used to introduce analytes, reagents, and/or microcapsules to the device, wherein exemplary liquid handling devices can rely on pipetting robot, capillary action, or dipping into a fluid; and the inlet port is connected to a reservoir comprising microcapsules and analytes, wherein the inlet port is attached to a flow channel or multiple flow channels, such that the inlet port can be used to introduce to the device a fluid (e.g., oil, aqueous) that does not contain microcapsules or analytes such as a carrier fluid, wherein the fluid can be introduced before, during, or following the introduction of analyte or microcapsules; and that the same sample can be introduced via multiple inlets; to convey different samples; and/or to convey a sample or analyte to microwells (interpreted as a flow cell; and interpreting introducing aqueous fluid as applying a hydrating solution to the flow cell, claim 1) (paragraph [0082], lines 8-26]). Hindson et al. teach that in some cases, solutions containing microcapsules and/or analytes can be pulled through the device via a vacuum manifold attached to the outlet port, while in other cases, a positive pressure is used to move sample, analytes, and/or microcapsules through the device (interpreted as removing a portion of the suspension from the flow cell, and as evaporating liquid from the plurality of wells by drawing gas through the flow cell, claims 1 and 22) (paragraph [0083], lines 1-7). Hindson et al. teach that the microwell array can comprise any number of different fluids including aqueous, non-aqueous, oils, and organic solvents such as alcohols (interpreting aqueous solutions as applying a hydrating solution; and alcohols as applying a condensing solution, claims 1 and 21) (paragraph [0091]). Hindson et al. teach that after the analyte, free reagents, and/or microcapsules are loaded into the device and distributed to the microwells, a sealing fluid can be used to further partition or isolate them within the microwells, or to seal the individual wells, such that when the sealing fluid flows through the microwell array device, it can displace excess aqueous solution (e.g., solution comprising analytes, free reagents and/or microcapsules) from individual wells, thereby potentially removing aqueous bridges between adjacent microwells (interpreted as removing a portion of the suspension from a plurality of wells; and as applying a hydrating solution, claim 1) (paragraphs [0095]-[0096]). Hindson et al. teach that the sealing fluid can remain in the device or can be removed, wherein the sealing fluid can be removed by flowing through the outlet port, or the sealing oil can comprise a volatile oil that can be removed by application of heat (interpreted as removing a portion of the suspension from a plurality of wells; and applying a hydrating solution, claim 1) (paragraphs [0097]). Hindson et al. teach that the microcapsule comprises a thermo-sensitive hydrogel shell encapsulating one or more emulsified reagent particles, where upon application of heat such as 35C, the hydrogel material of the outer wall shrinks (interpreted as hydrogel beads coupled to polynucleotides, claim 1) (paragraph [0124]). Hindson et al. teach that the methods and compositions are provided are useful for preparation of an analyte prior to down-stream applications such as a sequencing reaction including high-throughput sequencing, pyrosequencing, sequencing-by-synthesis, RNA-Seq, single-molecule sequencing, nanopore sequencing, massively parallel sequencing, shotgun sequencing, etc. (interpreted as sequencing, and semiconductor sequencing devices, claim 1) (paragraph [0146]). Hindson et al. teach that after sample preparation is completed, the inlet and outlet ports of the device are unsealed and nitrogen gas is applied to the device to flush out the individual components of the microwells, wherein the sample is collected in bulk via a pipette at the outlet port (interpreted as flowing bubbles through the flow cell; and drawing gas through the flow cell, claims 21 and 22) (paragraph [0192]). Hindson et al. teach that the sample is then sequenced using a multiplex sequencing strategy known in the art (interpreted as sequencing, and encompassing a semiconductor sequencing device, claim 1) (paragraph [0193], lines 1-2). Hindson et al. teach that a device can be used in combination with other devices that aid in sample preparation reaction, such as PCR amplification with a thermocycler; and/or a shaking apparatus (interpreted as encompassing applying an enzyme solution, claim 21) (paragraph [0134]). Hindson et al. teach that analytes can be molecules such as polypeptides, proteins, antibodies, enzymes, nucleic acids, small molecules, drugs, and the like (interpreted as applying an enzyme solution, claim 21) (paragraph [0139]). Hindson et al. teach attaching oligonucleotide barcodes to nucleic acids through an enzymatic reaction such as ligation reaction using a ligase enzyme (interpreted as applying an enzyme solution, claim 21) (paragraph [0150]). Hindson et al. tach that the microcapsules can be induced to release their contents upon the application of a thermal stimulus; and a change in temperature can cause a variety of changes to the microcapsule such as melting of the microcapsule, wherein the shell wall disintegrates, the heat can cause an increase in the internal pressure such that the capsule ruptures, and the heat can transform the capsule into a shrunken dehydrated state (interpreted as application of a dehydrating solution; and a bead at least partially disposed within the wells, claim 1) (paragraph [0123]). 
Hindson et al. do not specifically exemplify an array of pH sensors (instant claim 1, in part); or a flow rate in the range of 100 microliters/min to 100 milliliters/min (instant claim 22, in part).
	Regarding claims 1 (in part) and 22 (in part), Davey et al. teach a system including a communication interface to communicatively couple to a sensor cartridge, a fluidic subsystem to exchange a reagent solution with the sensor cartridge, and a computational circuitry to monitor a sensor signal of a sensor of the sensor cartridge, detect a leak based on the sensor signal, and control fluid flow of the fluidic subsystem in response to detecting (Abstract). Davey et al. teach that the micro-electronics portion of the apparatus and array is implemented in CMOS technology (interpreted as semiconductor sequencing, claim 1) (col 3, lines 47-53). Davey et al. teach in Figure 3C, a display showing the density of analyte deposition in a large-scale microwell array as determined by sensor output signal changes in response to exposure to step-function pH changes (interpreted as a pH sensor, claim 1) (col 3, lines 4-7; and Figure 3C). Davey et al. teach in Figures 4A-4D different views of flow cell components and their integration with a microwell sensor array (interpreted as a sensor substrate and flow cell, claim 1) (col 3, lines 8-9; and Figure 4). Davey et al. teach that Figures 7A-7C illustrate components of an apparatus of the present teaching adapted for pH-based DNA sequencing (interpreted as pH sensor; encompassing a semi-conductor sequencing device; and sequencing, claim 1) (col 3, lines 19-21; and Figs. 7A-C). Davey et al. teach that the sensor cartridge includes an array of sensors, wherein the sensors can be chemical sensitive sensors such as ion sensitive sensors including ion sensitive field effect transistors (ISFET) (interpreted as pH sensors; and encompassing a semi-conductor sequencing device, claim 1) (col 25, lines 11-15), wherein it is known that chemFET arrays facilitate DNA sequencing techniques based on monitoring changes in hydrogen ion concentration (pH), changes in other analyte concentration, and/or binding events associated with chemical processes relating to DNA synthesis as evidenced by Rothberg et al. (Abstract). Davey et al. teach that a flow cell can have a variety of designs for controlling the path and flow rate of reagents over the microwell array including within a microfluidics device (col 4, lines 55-58). Davey et al. teach that a function of the apparatus is to deliver different reagents to flow cell and sensor array 100 in a predetermined sequence, for predetermined durations, at predetermined flow rates, and to measure physical or chemical parameters in the microwells that provide information about the status of a reaction taking place therein, or in the case of empty wells, information about the physical or chemical environment in the flow cell (interpreting a predetermined flow rates, and predetermined duration as drawing a gas through at a rate and period of time encompassing at least 15 seconds, and 100 microliters to 100 ml/min, claim 21) (col 4, lines 66-67; and col 5, lines 1-6). Davey et al. teach that reagents can be driven through the fluid pathways, valves, and flow cells by pumps, by gas pressure, or other conventional means (interpreted as flowing bubbles, claim 1) (col 5, lines 12-14). Davey et al. teach that the flow cell design and reagent flow rate are selected so that as one reagent follows another with little or no mixing occurring at the boundary between the successive fluids (interpreting selecting a flow rate as a rate and period of time encompassing at least 15 seconds, and 100 microliters to 100 ml/min, claim 21) (col 7, lines 27-30). Davey et al. teach that flow cell design includes: (iv) provide sufficient volume of flow over microwells so that efficient exchange of material by diffusion occurs between the microwell volumes and the flow, (v) minimization of bubble formation (including reducing sharp corners or edges that promote bubble formation, controlling dissolved gas in the reagents, and providing surfaces that are readily wetted by aqueous reagents), (vi) facilitation of the placement of a reference electrode, (vii) facilitation of loading analytes into microwells or reaction chambers in an array, and the like (interpreted as flowing one or more bubbles through the flow cells and over the sensor substrate, claim 21) (col 13, lines 44-54).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of communicatively coupling a fluidic subsystem to a sensor cartridge as exemplified by Davey et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using microwell capsule array devices for performing one or more sample preparation operations including loading microcapsules such as hydrogels into flow cells as disclosed by Hindson et al. to include the sensor cartridges, fluid subsystem, and communication interface as taught by Davey et al. with a reasonable expectation of success in monitoring and/or controlling the fluidic subsystem including fluid flow based on sensor signals; and/or in producing sensor cartridges for use in large-scale semiconductor sensor arrays including pH-based DNA sequencing for analyte characterization; as well as, the identification, detection, diagnosis, treatment, staging of, or risk prediction of various genetic and non-genetic diseases and/or disorders. It would have been prima facie obvious to combine the cited references because Hindson et al. teach the loading of microcapsules including hydrogel microcapsules into flow cells for downstream applications including sequencing; while Davey et al. teach CMOS and ISFET sensor arrays cartridges and chips within a fluidic subsystem for pH-based sequencing, wherein monitoring the sensor signal including the detection of leaks results in the improvement overall analysis accuracy and performance of the system.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 2, 21 and 22 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1675